—Judgment, Supreme Court, New York County (Richard D. Carruthers, J.), rendered December 11, 1991, which convicted defendant, after a jury trial, of robbery in the second degree, and sentenced him, as a predicate felon, to a term of six to twelve years, unanimously affirmed.
Defendant was not denied his constitutional right of counsel by the court’s order limiting his telephone privileges to calling his attorney, only. There is no evidence that the granting of the order detrimentally affected the manner in which counsel represented defendant. In any event, defense counsel was advised of the order and appeared before the court to be heard on the matter. Further, there is no indication that defendant’s segregation caused him to receive inadequate representation. Lastly, while a court must make inquiry regarding a defendant’s request for substitution of counsel (see, People v Sides, 75 NY2d 822), a court may also refuse a last minute motion for substitution of counsel if made for purpose of delay (People v Medina, 44 NY2d 199, 208). Here, the court made sufficient inquiry regarding defendant’s motion. Further, in light of defendant’s disruptive behavior during pretrial proceedings, the court did not abuse its discretion in denying the application based on its belief that defendant was attempting to delay the trial. Concur—Rosenberger, J. P., Ross, Asch and Rubin, JJ.